DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 24, 2022 has been entered.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-38 and 40-54 in the replay filed on August 4, 2021 is still in force.  Currently claims 1-5, 7-38 and 40-55 are under examination due to newly added claim 55 and cancellation of claim 6.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7-38 and 40-55 are rejected under 35 U.S.C. 103 as being unpatentable over Arakawa et al. (WO2018/025864, its family US 2020/0181297 is referred to hereinafter) in view of Hosaka (US 2002/0193244), Hottovy et al. (US 2004/0116625) and Okamura et al. (2007/0140934) for the same rationale as set forth in the previous Nonfinal Office Action filed September 30, 2021.
Response to Arguments
Applicant's arguments filed on June 24, 2022 have been fully considered but they are not persuasive. 
I.  Applicants argue, it is not clear from Arakawa how the catalyst is added to the polymerization process.  As detailed in Arakawa: (i) section (1-1b) Preliminary Activation in [0116], the preliminarily activated catalyst is store in the dilution tank; and (ii) section 
(1-1c) Polymerization in [0118], the catalyst is supplied to the polymerization reactor at the rate of 0.50 g/h.  It would apparent that the catalyst slurry must be fed to the polymerization reactor through a feeder. 
II.  Applicants asserts that Arakawa would result in prepolymerization during the
preliminary activation and cited more than half a dozen of prior art to support their
positions in the lengthy arguments.  However, A patent shall be presumed valid. Each claim of a patent (whether in independent, dependent, or multiple dependent form) shall be presumed valid independently of the validity of other claims; dependent or multiple dependent claims shall be presumed valid even though dependent upon an invalid claim. The burden of establishing invalidity of a patent or any claim thereof shall rest on the party asserting such invalidity.  See MPEP 35 USC 282 (a).  Applicants have not provided any data to show that Arakawa’s catalyst preliminary activation process as disclosed in [0116] is the facto preliminary polymerization process.  
III.  Applicants’ arguments over the combined process of Arakawa and Hosaka are based on Applicants’ assertion that Arakawa’s preliminary activation process is preliminary polymerization, thus arguments do not carry any weight as discussed in section I above.
IV.  Applicants argue that Hottovy’s olefin polymerization conducted in the loop reactor requires diluent such as isobutane, and diluent and monomer are extremely different and one of ordinary skilled would not be expected to replace propylene with the diluents.  The Office disagrees.  The very definition of bulk polymerization is the monomer is used as both monomer and solvent, such teaching can be found in  Arakawa’s [0061]:
		
    PNG
    media_image1.png
    365
    402
    media_image1.png
    Greyscale

In view of the foregoing, the rejections under 35 U.S.C. 103 of the record are still deemed proper and thus maintained.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Caixia C. Lu whose telephone number is (571)272-1106. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Choi Ling Sui can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

C CAIXIA LU
Primary Examiner
Art Unit 1763



/Caixia Lu/Primary Examiner, Art Unit 1763